Citation Nr: 1445837	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  12-01 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.  

2.  Entitlement to service connection for left arm radiculopathy, to include as secondary to the claimed cervical spine disability.  

3.  Entitlement to a total disability evaluation based on individual unemployability as due to service-connected disabilities (TDIU).  

4.  Entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	A. Gumpenberger, Agent  



ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from June 1967 to June 1969, to include duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) from December 2009 and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  
    
The Veteran's entire claims file, to include the portion contained electronically, was reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With respect to the claimed neck condition, the Board notes that the Veteran has been assessed as having a cervical fusion which has required surgical intervention in March 2010.  The RO noted that the Veteran had a history of a post-service motor vehicle accident occurring in 1999, and cited private medical opinions which purported to link the Veteran's neck disablement to both congenital factors and the post-service accident when denying the claim for service connection.  In support of his claim, however, the Veteran has supplied two letters from a private neurosurgeon.  The earliest of these, dated in October 2010, stated that it was "feasible and possible" that the Veteran's neck disablement, which was described as "unusual in origin," could have been compatible with a historical in-service injury as described by the Veteran.  The second letter, which did not contain a rationale, was submitted in June 2011 and stated the opinion that it was at least as likely as not that current neck problems had causal origins in service.  

The Veteran served in Vietnam as an artilleryman.  He has alleged that he participated in battles which required him to constantly be proximate to the firing of outgoing rounds, and that he fainted and injured his neck while working next to the heavy concussive guns.  While the service treatment records do not document such an injury, as the Veteran has been conceded to have participated in combat operations (his combat-related PTSD is service-connected), the Board is satisfied that the type of injury he has alleged is consistent with the type of service he has been documented to have rendered.  It is well within the realm of possibility that he experienced a fall/faint while working with the firing of heavy guns (which, by necessity of their operation, produce loud noise and concussive earth movement), and that the nature of artillery operations would, potentially, cause traumas to the joints.  At issue, then, is whether the current cervical spine injury had causal origins in active service.  

As noted, the Veteran has other potential etiologies for his neck disablement.  He experienced a spinal trauma in 1999, and records prior to that accident (1992) document a potential congenital source of spinal issues.   The positive neurosurgery opinions are, however, significant in potentially showing an origin in the Veteran's military service.  The first opinion is rather equivocal in its findings, and it was expressly noted that the Veteran's history was not reviewed.  A VA examiner, in March 2011, expressed his opinion that the private neurologist's lack of access to the service treatment records made his assessment unreliable.  The Board notes, however, that the same VA examiner based such a negative assessment solely on his review of the service treatment records.  This is also not an adequate basis for a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In viewing all the private neurosurgical opinions, which are either equivocal or do not contain a rationale, and this negative VA opinion, which is also equivocal, the Board determines that the record is in conflict and that an adequate medical opinion must be secured to determine if it is at least as likely as not that any current cervical spine disability, in whole or in part, had causal origins in service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As the Veteran alleges that left arm radiculopathy is present and secondary to this disorder, resolution on that appeal is dependent on the resolution of the cervical spine claim.  Further, with respect to TDIU, no resolution can occur until all claims for service connection have been adjudicated.  Thus, these issues are inextricably intertwined with the claim for entitlement to service connection for a neck disability, and resolution is deferred until development has occurred as ordered by this remand.  With respect to the radiculopathy claim, however, the examiner will be asked to opine as to if it is at least as likely as not that the current cervical spine disability causes, or aggravates beyond the natural progression of the disease process, any neurological impairment in the left arm.  

With respect to the claimed higher rating for PTSD, the Board notes that the Veteran's representative has, through two submissions, essentially alleged that the Veteran's psychiatric disability picture is of greater severity than what was evaluated during the last VA examination of record.  Specifically, the Veteran's agent has taken exception with the examination of January 2011, and has stated that the characterization of the Veteran's occupational functioning did not take into account his specific skill sets.  Further, the representative has alleged that the Veteran now experiences more frequent panic attacks and outbursts of hypervigilance that make him more disabled than what was considered in 2011.  Essentially, the Veteran's agent has alleged that the service-connected PTSD continues to worsen and that the Board does not have an accurate representation of the service-connected disability picture.  The most recent examination is almost four years old, and thus is relatively dated.  While the age of an examination is not, in itself, a sufficient reason to remand a claim, as the Veteran's representative has specifically put forward an allegation of worsening, the Board will remand the claim for a new examination so as to ensure that the most complete assessment of the Veteran's PTSD is of record.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Hyder v. Derwinski, 1 Vet. App. 221 (1991).





Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for comprehensive VA orthopedic and psychiatric examinations to address the following questions:

a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's current cervical fusion residuals were caused by any in-service event or injury, to include falling near and being exposed to the firing of loud, concussive artillery guns in combat conditions in Vietnam? The examiner should specifically reference the supportive private neurosurgery opinions as well as the other evidence of record which suggest etiologies outside of the Veteran's active service.  In that regard, if any part of the current neck disability picture is at least as likely as not related to service, it should be specifically stated.  Further, the examiner should opine as to if current cervical pathology has caused, or aggravated beyond the natural course of the disease process, any radiculopathy in the left upper extremity.  

b)  What is the current level of severity of the Veteran's service-connected PTSD?  The examiner should conduct a mental status examination and provide an assessment as to the Veteran's occupational and social functioning as impaired by this disability.  The examiner should specifically state as to if PTSD causes impairment in most or all areas of social and occupational functioning, and should take consideration of the Veteran's training, skills, and education when coming to a conclusion.  

For all opinions offered, the respective examiners must provide a rationale in the narrative portion of the examination report.  

2.  Following the above-directed development, re-adjudicate the Veteran's claims.  Should any claim not be granted in its entirety, issue an appropriate supplemental statement of the case and forward the case to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



